Mr. Justice Critz,
concurring.
As I understand this record, the structures proposed to be built by the City will extend over 594 feet of area that was once above high tide and privately owned until some twenty years ago. Some twenty years ago this area became submerged so as to become below high tide. It is not shown how this occurred, whether by evulsion or erosion.
I understand that the structures to be built by the city will, in addition to extending over the above-described 594-foot area, extend an additional 600 feet into the Gulf of Mexico.
I understand that the city contends that the area 594 feet wide, once above high tide but now suberged below high tide, is still privately owned. In other words, the city contends that the fact that such area is now below high tide, and has been for twenty years, has not caused those who owned it when it was above high tide to lose their title.
I further understand that the city proposes to acquire the title to the above-mentioned 594-foot area.
Finally, I understand that the city contends that it will have a right to erect and maintain its structure over the 594-foot area as owner thereof; and that as a riparian right attached to the 594-foot area, it will have the right to erect and maintain its structures for the additional 600 feet.
It is my opinion that neither the State nor the alleged private owners of the 594-foot area are necessary parties to this action to compel the Attorney General to approve these bonds.
It is further my opinion that it cannot be said, as a matter of law, that the Attorney General violated a mere ministerial duty in refusing to approve these bonds. I think it is true even though it is my opinion that, as between the city and the bondholders, these bonds would be perfectly valid if approved by the Attorney General. In other words, I believe that the Attorney General has a lawful right to approve them.
I am of the opinion that this mandamus should not issue for the reason that I do not believe that this record contains enough agreed facts for this Court to say whether or not the 594-foot area is still privately owned. Furthermore, I do not believe that even should it be considered that the 594-foot area *334is still privately owned, a question on which I express no opinion, yet I do not believe that this record shows that the city is in any position to lawfully assure those who may purchase these bonds that the structures it proposes to build will be permitted to remain for the length of time contemplated by the bond contract over the 600-foot area lying outside and adjacent to the 594-foot area. Simply stated, it is my opinion that the Attorney General has not abused his discretion in refusing to approve these bonds, even though it is my further opinion that under this record he could have exercised his discretion either way without acting unlawfully.
Opinion delivered October 23, 1940.